944 F.2d 906
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Marjorie L. VAUGHN, Defendant-Appellant.
No. 91-5164.
United States Court of Appeals, Sixth Circuit.
Sept. 18, 1991.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHNSTONE, District Judge.*

ORDER

2
Marjorie L. Vaughn, a federal prisoner, appeals the district court's order denying her motion to reduce sentence filed under Fed.R.Crim.P. 35(b).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In 1985, Vaughn pleaded guilty pursuant to a plea agreement to two counts of a six-count indictment for possessing, uttering, and forging two stolen U.S. government checks.   She was convicted and sentenced on May 22, 1985 to 3 years imprisonment on count one, 3 years imprisonment (suspended) and 5 years probation on count four, and restitution in the amount of $559.   The sentence of probation was to run consecutively to the prison term for count one.   Vaughn was released from prison on March 21, 1989 after service of her prison term, which was lengthened because of a 1987 escape conviction.


4
On September 19, 1990, Vaughn pleaded guilty to violating the conditions of her probation and was committed to custody to serve the 3-year sentence that had been suspended in 1985.   She subsequently filed a timely Rule 35 motion, which the district court denied on January 18, 1991, following a hearing.


5
On appeal, Vaughn argues that the district court abused its discretion in denying her motion to reduce sentence.


6
Upon review, we conclude that the district court did not abuse its discretion in denying Vaughn's motion.   See United States v. Brummett, 786 F.2d 720, 723 (6th Cir.1986).


7
Accordingly, the district court's order denying Vaughn's motion for reduction of sentence is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, U.S. District Judge for the Western District of Kentucky, sitting by designation